PER CURIAM.
Nathaniel D. Shaw appeals the trial court’s order denying his motion for postconviction relief. We reverse.
This is the trial court’s second attempt to resolve Shaw’s motion for postconviction relief. The trial court initially denied Shaw’s motion. Following Shaw’s appeal of that order, this court reversed and remanded the case to the trial court to address Shaw’s ineffective assistance of counsel claim based on the allegation that his lawyer failed to investigate Shaw’s assertion that the police planted the drugs in his car. See Shaw v. State, 650 So.2d 143 (Fla. 2d DCA 1995).
On remand, the trial court again denied Shaw’s motion and again failed to attach any portion of the record or file to refute the claim of ineffective assistance of counsel. Therefore, we are again compelled to reverse and remand this case to the trial court to either provide attachments from the record to support the denial of Shaw’s motion or conduct an evidentiary hearing. See Fla. R.Crim.P. 3.850.
Reversed and remanded.
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.